DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4, 7, 8, 11, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104965337 (CN ‘337), utilizing US 2018/0157100 to Yuan (Yuan) as an English-language patent family member.
	CN ‘337 discloses a color filter preparation method.  The method comprises the steps that a photomask comprising a plurality of pixel units is prepared, wherein each pixel unit comprises a red color resistance layer, a green color resistance layer and a blue color resistance layer; a first substrate coated with a light sensitive polyester layer is prepared; a light source is used for exposing the first substrate through the photomask so that light passing through the red color resistance layers, the green color resistance layers and the blue color resistance layers can react with the light sensitive polyester layer to form color resistance in corresponding color on the first substrate; the first substrate is developed, and then the part, which is not irradiated by light, of the first substrate is cleaned.  The color filter preparation method is simple in preparation process, and accordingly the production cost of color filters is effectively lowered.  See the abstract.

According to one embodiment, a light source 10 can provide white light, which transforms into respective red light, green light, and blue light after passing through respective red color resist layer 21, green color resist layer 22, and blue color resist layer 23.  The red light, green light, and the blue light respectively react with the photosensitive polyester layer 31, thereby forming the red color resist element 311, the green color resist element 312, and the blue color resist element 313.  Preferably, light penetrating the red color resist layer 21, the green color resist layer 22, and the blue color resist layer 23 as lights of corresponding colors have wavelengths respectively in ranges from 650 to 745 nm, from 500 to 560 nm, and from 459 to 485 nm.  See paragraphs [0034] of Yuan.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104965337 (CN ‘337), utilizing US 2018/0157100 to Yuan (Yuan) as an English-language patent family member.
The disclosure of CN ‘337 is discussed above in paragraph 2.  However, CN ‘337 does not disclose embodiments wherein the photomask having the a red color resistance layer, a green color resistance layer and a blue color resistance layer further comprises a white light filtering portion or a yellow light filtering portion.  The Examiner takes Office Notice that it is known in the art to provide color filter with a white or yellow pixel, in addition to red, blue and green pixels.
It would have been obvious to one skilled in the requisite art to provide a white or yellow light filtering portion on the mask of CN ‘337, thereby arriving at the a mask comprising red, blue, green and white/yellow light filtering portions, because it is taught that providing all of the different filtering portions on a single mask reduces production cost while eliminating defects, and it is known in the art that RGB color filters may be provided with and additional white or yellow subpixel, so as to improve luminance and/or color reproduction.

Allowable Subject Matter
4.	Claim 1 is allowed.

5.	Claims 3, 5, 6, 9, 10, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
4/30/21